

115 HRES 807 IH: Honoring Bella Savitsky Abzug of New York, New York, for leading the way in creating a feminist presence in Congress.
U.S. House of Representatives
2018-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 807IN THE HOUSE OF REPRESENTATIVESMarch 23, 2018Ms. Maxine Waters of California (for herself, Ms. Norton, Mr. Hastings, Mr. Raskin, Mrs. Carolyn B. Maloney of New York, Mr. Johnson of Georgia, Mr. Espaillat, Ms. Brownley of California, Mr. Nadler, Mr. Danny K. Davis of Illinois, Mr. Cohen, and Mr. Takano) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONHonoring Bella Savitsky Abzug of New York, New York, for leading the way in creating a feminist
			 presence in Congress.
	
 Whereas Bella Savitsky Abzug was born in New York City on July 24, 1920, and passed away on March 31, 1998;
 Whereas Bella Abzug was elected to represent New York’s 19th Congressional District in the House of Representatives in 1970 and became one of only 13 women serving in the House during the 92d Congress;
 Whereas Bella Abzug served three terms in the House of Representatives from 1971 to 1977, where she was a member of the Committee on Government Operations and the Committee on Public Works and Transportation;
 Whereas Bella Abzug introduced a joint resolution, H.J. Res. 52, to designate August 26 as Women’s Equality Day, which was signed into law on August 16, 1973, by President Richard Nixon;
 Whereas, in 1975, Bella Abzug introduced legislation, H.R. 9924, to organize and convene a National Women’s Conference, which was signed into law by President Gerald Ford on December 23, 1975;
 Whereas Congresswoman Bella Abzug chaired the historic 1977 National Women’s Conference, which was attended by 2,000 delegates, who established a National Plan of Action to address the concerns of American women and presented the plan to President Jimmy Carter and the Congress in 1977;
 Whereas Bella Abzug introduced the first legislation, H.R. 15692, the Equality Act, to prohibit discrimination on account of sex, marital status, or sexual orientation;
 Whereas Bella Abzug cosponsored landmark legislation to guarantee equal rights for all American citizens regardless of gender, H.J. Res. 208, the Equal Rights Amendment to the Constitution, which was passed by Congress, received the endorsement of President Richard Nixon, and was ratified by 22 States in the first year following its passage;
 Whereas, in July 1971, Bella Abzug cofounded the National Women’s Political Caucus, an organization dedicated to increasing women’s participation in politics and public service;
 Whereas Bella Abzug, in opposition to nuclear testing, cofounded the Women Strike for Peace organization and played an integral role in organizing the Women Strike for Peace on November 1, 1961, which was the largest women’s peace protest in the 20th century;
 Whereas, in 1978, President Jimmy Carter appointed Congresswoman Bella Abzug as Chair of the National Advisory Committee for Women, which advised the President on initiatives needed to promote full equality for American women;
 Whereas, in 1991, Bella Abzug established the Women’s Environment and Development Organization (WEDO), which remains one of the most prominent international women’s rights advocacy organizations;
 Whereas New York Mayor David Dinkins appointed Bella Abzug to chair the New York City Commission on the Status of Women, which served as an advisory body to improve the lives of women in New York City, which she led from 1993 to 1995; and
 Whereas, in 1995, while battling cancer, Bella Abzug traveled to Beijing, China, to deliver a plenary address during the United Nations Fourth World Conference on Women, advocating for women’s equality, empowerment, and justice: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes and honors the achievements of Bella Savitsky Abzug as a feminist and civil rights leader;
 (2)commends the courage, hard work, commitment, and dedication of Bella Abzug for fighting for the rights of women; and
 (3)honors the achievements of all American women who have overcome adversity to play a contributing role in society.
			